        Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 1 of 19




                IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTH DISTRICT OF GEORGIA
                          ATLANTA DIVISION

RICARDO CEBALLOS PENA,         )
                               )
     PLAINTIFF,                )
                               )
v.                             )                     CIVIL ACTION NO.:
                               )
MOBILE CONSULTING, LLC         )
                               )                     JURY TRIAL REQUESTED
     DEFENDANT.                )
_______________________________)

                                   COMPLAINT

      NOW COMES Plaintiff, Ricardo Ceballos Pena, and hereby file this

complaint pursuant to the Fair Labor Standards Act of 1938, 29 U.S.C. §201 et seq.

(hereinafter "FLSA"), seeking payment for unpaid wages, overtime wages,

liquidated damages, actual damages, compensatory damages, for Defendant’s

violation of the FLSA. Plaintiff further seeks reasonable attorneys’ fees, costs and

interest pursuant to 29 U.S.C. §216(b). Plaintiff states as follows:

I.    JURISDICTION AND VENUE

                                          1.

      Jurisdiction is conferred upon this Court by 29 U.S.C. §§216(b), 215(a)(3) of

the Fair Labor Standards Act, by 29 U.S.C. §1331, this action arising under the laws



                                      Page -1-
         Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 2 of 19




of the United States, and by 28 U.S.C. §1337, this action arising under an act of

Congress regulating commerce.

                                         2.

      Venue in this Court is proper pursuant to 28 U.S.C. §1391(b).

                                         3.

      Mobile Consulting, LLC (hereinafter “Mobile” or “Company”) is a domestic

for-profit corporation existing under the laws of the State of Georgia with its

principal place of business located 101 Marietta St. NW Suite 1050 Atlanta, Georgia

30303.

                                         4.

      Service of process for Mobile can be effectuated through its Registered Agent,

First Corporate Solutions, 900 Old Roswell Lakes, Suite 310, Roswell, Georgia,

30076.

                                         5.

      The cause of action set forth in this Complaint arose within this jurisdiction.




                                      Page -2-
         Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 3 of 19




II.    PARTIES

                                         6.

       During times relevant, Plaintiff Ricardo Ceballos Pena (“Plaintiff”) was an

adult resident citizen of Georgia.

                                         7.

       At all times relevant to this Complaint, Plaintiff was a "covered employee"

as defined by 29 U.S.C. §203(e)(1).

                                         8.

       At all times relevant, Defendant employed the Plaintiff to perform labor for

its benefit and made employment and compensation related decisions regarding the

Plaintiff in this District.

                                         9.

       At all times relevant hereto, Plaintiff suffered and/or was permitted to work

for the benefit of the Defendant.

                                        10.

       Defendant, Mobile, lists its principal address as 101 Marietta St. NW Suite

1050 Atlanta, Georgia 30303.




                                      Page -3-
        Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 4 of 19




                                         11.

      Defendant Mobile is a for profit company which provides managed

smartphone application development services for its Client.       Defendant operates

within the State of Georgia.



                                         12.

      Defendant is engaged in interstate commerce for purposes of the FLSA.

                                         13.

      At all times material to this action, the Defendant was an enterprise engaged

in commerce or in the production of goods for commerce as defined by §203 of the

FLSA and had an annual gross volume of sales which exceeded $500,000.

                                         14.

      Defendant directed Plaintiff to individually engage in interstate commerce.

                                         15.

      Plaintiff, as part of his job duties, regularly engaged in interstate commerce.

                                         16.

      Defendant is an employer within the meaning of 29 U.S.C. §203(d) and is not

exempt from the FLSA.




                                      Page -4-
         Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 5 of 19




III.    FACTUAL ALLEGATIONS

                                          17.

        During times relevant, Plaintiff was an adult resident of the State of Georgia.

Plaintiff was employed by Defendant from in or around July 27, 2015 through July

2017.



                                          18.

        The Defendant classified Plaintiff as a nonexempt full-time employee,

electing to pay him on an hourly basis at the rate of $19.76 per hour.

                                          19.

        The terms of Plaintiff’s employment were ultimately reflected in an

Employment Agreement (“Agreement”) which was executed on July 27, 2015.

                                          20.

        The terms of the Agreement were very clear; Plaintiff would be compensated

an hourly rate of $19.76. The Agreement did not provide for any reduction in the

hourly rate.

                                          21.

        While the Defendant took great pains to draft in the Agreement that Plaintiff

was a skilled worker, whose primary duty is working in Information Technology set


                                       Page -5-
        Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 6 of 19




forth in 29 U.S.C. § 213(a)(17), the Company failed to pay the required minimum

of $27.63 as required by the Department of Labor’s regulations to comply with such

an exemption.

                                          22.

      As an Analyst, Plaintiff performed project-based work for the Defendant’s

Clients at the Client’s respective locations.

                                          23.

      After Plaintiff executed his contract, he did not start working at a client’s site

until January, 2016.

                                          24.

      From July, 2015 to December 2015, Plaintiff underwent the Defendant’s

training, was to be available for interview with the Defendant’s Clients, appeared

for interviews.

                                           5.

      From July, 2015 to December, 2015, the Defendant paid Plaintiff only

minimum wage, $7.25 per hour.

                                          26.

      Plaintiff began his first project in or around January 2016 and the project

concluded in July, 2016.


                                       Page -6-
        Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 7 of 19




                                         27.

      From January 2016 to July 2016, the Company paid Plaintiff his regular

hourly rate $19.76; however, it did not compensate him fully for all hours worked.

                                         28.

      During the time that Plaintiff was on this project, Plaintiff worked eleven (11)

hour per day, but he was paid for only eight (8) hours per day.

                                         29.

      Additionally, Plaintiff also worked eight (8) hour per day on both Saturday

and Sunday.

                                         30.

      When Plaintiff asked about being compensated for overtime hours, the

Company stated that its customer did not pay overtime.

                                         31.

      As a result of not the Company not being compensated for overtime hours of

its employees, the Company advised Plaintiff not to submit any overtime hours for

compensation as it would likewise not pay them.

                                         32.

      From August 2016 to October 2016, Plaintiff had to continue to wait to be

reassigned to another project.


                                      Page -7-
        Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 8 of 19




                                        33.

      From August 2016 to October 2016, the Defendant failed to pay Plaintiff his

full compensation, paying him only minimum wage, despite being available for and

interviewing for projects with the Defendant’s customers.

                                        34.

      From November 2016 to July 2017, Plaintiff was assigned to another project

and received his contractually agreed upon hourly rate.

                                        35.

      Plaintiff was employed in a position that involved interstate commerce as

defined by the FLSA and/or employed in an enterprise that engaged in interstate

commerce.

                                        36.

      The Defendant set the compensation policies for all employees, which

governed the manner in which employees were compensated, including timekeeping

policies, the method of overtime compensation, etc.

                                        37.

      Plaintiff routinely worked in excess of forty (40) hours per week on a weekly

basis. For each week worked during times relevant to this Complaint, Plaintiff has

worked substantial hours over forty (40) that were not compensated.


                                     Page -8-
        Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 9 of 19




                                        38.

      The Defendant knowingly and willfully failed to compensate Plaintiff by

failing fully compensate him for his straight time wages as well as his overtime

wages for hours worked in excess of forty (40) hours.

                                        39.

       As an hourly nonexempt employee, Plaintiff was entitled to full pay for each

hour worked.

                                        40.

      During the tenure of his employment, Plaintiff at times routinely worked in

excess of forty (40) hours per week. For each week worked during times relevant to

this Complaint, Plaintiff has worked substantial hours over forty (40) that were not

compensated.

                                        39.

      The Defendant engaged in a practice of improperly compensating Plaintiff for

all hours worked and refusing to compensate him for those hours worked in excess

of forty (40).

                                        40.

      Defendant further failed to compensate Plaintiff it elected to pay him

minimum wage rather than the rate set forth in his Agreement.


                                     Page -9-
       Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 10 of 19




                                          41.

      Defendant further failed to compensate Plaintiff when he was required to work

on his off days of Saturday and Sunday.



                                          42.

      Such actions constitute a repeated and systematical practice of “time shaving”

to ensure that Plaintiff’s hours worked did not exceed forty (40) hours in a

workweek, and thereby resulted in a failure to pay straight time and overtime wages.

                                          43.

      The Defendant has willfully failed to comply with the minimum wage

provisions of the FLSA, 29 U.S.C. §206, specifically, by failing to pay Plaintiff for

all hours worked.

                                          44.

      The Defendant has failed to keep accurate time records for the Plaintiff in

conformity with the FLSA.

                                          45.

      The Defendant has created a false record of the true hours worked by

manipulating the time records and instructing Plaintiff not to submit all hours

worked for compensation.


                                     Page -10-
         Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 11 of 19




                                          46.

        Upon information and belief, the Defendant has negligently, intentionally and

repeatedly manipulated its records to reflect Plaintiff was working less hours then

actually worked.

                                          47.

        The Defendant has failed to properly post the Department of Labor wage and

hour notices in conspicuous places as required by 29 C.F.R. §516.4.

                                          48.

        The Defendant has knowingly, intentionally, willfully and recklessly failed to

pay the Plaintiff in conformity with the requirements of the FLSA.

                                          49.

        This action is brought to recover unpaid compensation, in the form of wages,

for an hourly employee, who performed work involving interstate commerce and/or

work for an enterprise engaged in interstate commerce without being paid for it

and/or without being paid the premium for hours worked in excess of forty (40) per

week.

                                          50.




                                      Page -11-
       Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 12 of 19




      As a result of the Defendant’s violation of the FLSA, Plaintiff has suffered

damages by failing to receive compensation due in accordance with the FLSA,

resulting in substantial unpaid regular wages and overtime wages.

                                         51.

      Plaintiff is entitled to the amount of unpaid wages and are also entitled to

recover an additional equal amount as liquidated damages pursuant to the FLSA and

prejudgment and post judgment interest.

                                         52.

      The Defendant has not made a good faith effort to comply with the FLSA.

                                         53.

      Plaintiff is entitled to an award of attorneys’ fees under the FLSA.

                                         54.

      Plaintiff has no plain, adequate or complete remedy to redress the allegation

contained herein and this suit for lost wages, back-pay, and declaratory judgment

and injunctive relief is the only avenue to secure adequate relief.

                                         55.

      The Defendant knowingly and willfully failed to compensate Plaintiff by

failing fully compensate him for his straight time wages as well as his overtime

wages for hours worked in excess of forty (40) hours.


                                      Page -12-
       Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 13 of 19




                                         56.

      The Defendant has willfully failed to comply with the overtime provisions of

the FLSA, 29 U.S.C. §207, specifically, by failing to pay Plaintiff for the straight

time rate and the premium overtime rate for all hours suffered, including those hours

suffered over forty (40) hours.

                                         57.

      The Defendant has willfully failed to comply with the provisions of the FLSA,

29 U.S.C. §207, specifically, by failing to pay Plaintiff for all hours worked.

                                         58.

      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have had a uniform policy and practice of consistently

failing or refusing to fully compensate its employees for all time worked, including

not receiving the straight time wages and overtime premium wages and have also

improperly deducted sums from employees’ wages.

                                         59.

      For at least three (3) years, Defendants has been aware of the requirements of

the FLSA, the Department of Labor’s regulations, and its own violations of the

FLSA. Despite this knowledge, Defendants failed to pay Plaintiff the amount of pay

as required by law.


                                      Page -13-
          Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 14 of 19




                                       60.

      As a result of the Defendant’s violation of the FLSA, Plaintiff has suffered

damages by failing to receive compensation due in accordance with the FLSA.

                                       61.

      Plaintiff is entitled to the amount of unpaid wages and are also entitled to

recover an additional equal amount as liquidated damages pursuant to the FLSA and

prejudgment interest.

IV.   COUNT ONE: - FAILURE TO PAY STRAIGHT AND OVERTIME
      WAGES

                                       62.

      Plaintiff incorporates by reference paragraphs 1 – 61 as if fully set forth

herein.

                                       63.

      Plaintiff, as a non-exempt employee of Defendant, was entitled to be paid

straight time for all hours worked and overtime for each hour worked in excess of

forty (40) hours per week.

                                       64.

      The Defendant has willfully failed to compensate Plaintiff for all hours

suffered including both the straight time hours and overtime hours worked during

his employment.

                                    Page -14-
          Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 15 of 19




                                          65.

       Defendant, by such failure, has willfully violated the wage and overtime

provisions of the FLSA.

WHEREFORE, Plaintiff prays that this Honorable Court enter judgment in favor

for:

       A.     Payment of all wages Plaintiff should have received under the FLSA,

              but for Defendant’s willful violation;

       B.     Payment of an equal amount of liquidated damages pursuant to the

              FLSA;

       C.     Such other legal and equitable relief including but not limited to, any

              injunctive and/or declaratory relief, to which they may be entitled; and

       D.     All reasonable costs and attorneys’ fees pursuant to the FLSA.

V.     COUNT TWO: TIME SHAVING

                                          66.

       Plaintiff incorporates by reference paragraphs 1 – 65 as if fully set forth

herein.

                                          67.

       The Defendant has willfully failed to compensate Plaintiff for all time worked.




                                      Page -15-
        Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 16 of 19




                                          68.

       The Defendant has failed to keep adequate records of all time worked by

Plaintiff, has instructed Plaintiff not to submit all hours worked and has manipulated

the hours worked.

                                          69.

       The Defendant has willfully and knowingly violated the provisions of the

FLSA.

WHEREFORE, Plaintiff prays that this Honorable Court enter judgment in favor

for:

       A.    Payment of all wages Plaintiff should have received under the FLSA,

             but for Defendant’s willful violation;

       B.    Payment of an equal amount of liquidated damages pursuant to the

             FLSA;

       C.    Such other legal and equitable relief including but not limited to, any

             injunctive and/or declaratory relief, to which they may be entitled; and

       D.    All reasonable costs and attorneys’ fees pursuant to the FLSA.

VI. COUNT THREE: CLAIMS FOR BREACH OF CONTRACT

                                          70.

       Plaintiff incorporate by reference paragraphs 1 – 69 as if full set forth herein.


                                       Page -16-
          Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 17 of 19




                                           71.

         Defendant promised to pay and were contractually obligated to pay, Plaintiff

wages at an agreed upon rate of $19.76 per hour.

                                           72.

         Plaintiff complied with all conditions precedent and performed his obligations

under the contract, Defendant breached the contract as described herein and failed

to pay the agreed upon rate per hour due to Plaintiff.

                                           73.


         As a result, Plaintiff has been damaged in an amount to be determined at

trial.


         WHEREFORE, Plaintiff prays that this Honorable Court enter judgment in

favor for:

         A.    Damages for Breach of Contract;

         B.    Prejudgment interest as allowed by law;

         C.    Reasonable attorneys’ fees and expenses of litigation; and

         D.    Such other legal relief including to which he may be entitled.

                                   (Signature page follows)




                                       Page -17-
      Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 18 of 19




     Respectfully submitted, this 12th day of October, 2018.

                                     Attorneys for Plaintiff

                                     THE VAUGHN LAW FIRM, LLC

                                     /s/ Christopher D. Vaughn__________
                                     Christopher D. Vaughn, Esq.
                                     Georgia Bar No. 726226
                                     Frank DeMelfi, Esq.
                                     Georgia Bar No. 320128
                                     A. Brian Henson, Esq.
                                     Georgia Bar No. 747269


315 West Ponce de Leon Avenue
Suite 380
Decatur, Georgia 30030
phone: 404-378-1290
facsimile: 404-378-1295




                                   Page -18-
          Case 1:18-cv-04736-MLB Document 1 Filed 10/12/18 Page 19 of 19




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTH DISTRICT OF GEORGIA
                           ATLANTA DIVISION

RICARDO CEBALLOS PENA,         )
                               )
     PLAINTIFF,                )
                               )
v.                             )                  CIVIL ACTION NO.:
                               )
MOBILE CONSULTING, LLC         )
                               )                  JURY TRIAL REQUESTED
     DEFENDANT.                )
_______________________________)

      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1D

      The undersigned certifies that the foregoing COMPLAINT has been

prepared using 14-point Times New Roman font in compliance with Local Rule

5.1(C).

      Respectfully submitted this 12th day of October, 2018.

                                            THE VAUGHN LAW FIRM, LLC

                                            /s/ Christopher D. Vaughn
                                            Christopher D. Vaughn
                                            Georgia Bar No. 726226




                                    Page -19-
